DETAILED ACTION
Response to Amendment
	In response to amendment filed on 12/15/2021, claims 1 and 8 are amended, claims 21- 26 are added as a new claims and claims 15- 20 are cancelled. Claims 1- 14 and 21- 26 are pending for examinations.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 12/15/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended independent claims; hence examiner believes that the scope has been changed, hence examiner has considered new reference Koskela et al. (US Pub. No. 2022/0061087 A1), hereafter Timo.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US Pat. No. 11039530 B2), hereafter Ali in view of Koskela et al. (US Pub. No. 2022/0061087 A1), hereafter Timo.

	Regarding claim 1, Ali teaches a user equipment device (UE), comprising: a radio; and a processor operably coupled to the radio and configured to cause the UE  to: establish a connection with a cellular network, wherein the connection includes: a link to a primary cell (PCell); and a link to a secondary cell (SCell) (see claim 1, wireless device as a UE; further see Fig. 11A wireless decice #110 having dual/multi connectivity; see lines 57- 67 of col. 25 to col. 1- 37 of col. 26); and
(see claim 1; .. determining a beam failure associated with a secondary cell..);
	determine at least one condition for early transmission of an indication of the failure of the link to the SCell; and transmit, to the cellular network, the indication, wherein the indication is transmitted outside of an opportunity for transmission of a link recovery message in response to the determination of the at least one condition (see claim 1;… determining that a beam failure recovery (BFR) procedure associated with the secondary cell is unsuccessful (i.e. condition); and sending, via a physical uplink control channel (PUCCH), at least one message (i.e. as an indication) comprising: at least one field associated with the at least one RS, and at least one measurement field comprising a first value that indicates the unsuccessful BFR procedure associated with the secondary cell; further refer to claim 4… wherein the PUCCH is associated with at least one of: a primary cell; or another secondary cell different from the secondary cell.); here Ali is teaches about transmit, to the cellular network, the indication, wherein the indication is transmitted prior to an opportunity for transmission of a link recovery message on a physical uplink control channel (PUCCH) in response to the determination of the at least one condition, wherein the indication is transmitted using a medium access control (MAC) control element (MAC CE) on a physical uplink shared channel (PUSCH); though Ali as discussed above sends message regarding indication associated with the at least one RS, and at least one measurement field comprising a first value that indicates the unsuccessful BFR procedure associated with the secondary cell on PUCCH but silent about indication is transmitted using MAC CE on PUSCH; however Timo teaches as per Fig. 3, and [0063] detect a beam failure on the SCell 102. At 320, the terminal device determines whether the beam failure is detected on the serving cell (e.g. the SCell 102). If the beam failure is detected on the serving cell, the process proceeds to block 330. At 330, the terminal device 120 generates an MAC CE, which is also called an SCell BFR MAC CE herein. The SCell BFR MAC CE comprises a field associated with the serving cell and the field associated with the serving cell is set to be a predefined value indicating the beam failure. It is to be noted that although the MAC CE described herein is called “SCell BFR MAC CE”, the SCell BFR MAC CE can be used to indicate the beam failure on the PCell 101, or on the SCell 102, or on both of the PCell 101 and SCell 102; further see [0092] about step 340…. The terminal device 120 may include the information of the selected candidate beam into the SCell BFR MAC CE and transmit, at 340, the SCell BFR MAC CE to the network device 110; now refer to [0091]… Alternatively or in addition, the information of the selected candidate beam may be transmitted using another MAC CE or an uplink control channel report (such as PUCCH or PUSCH beam reporting, candidate beam reporting). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Timo with the teachings of Ali to make system more effective. Having a mechanism wherein indication is transmitted prior to an opportunity for transmission of a link recovery message on a physical uplink control channel (PUCCH) in response to the determination of the at least one condition, wherein the indication is transmitted using a medium access control (MAC) control element (MAC CE) on a 

	Regarding claim 21, Ali teaches a method, comprising: at a user equipment device (UE): establishing a connection with a cellular network, wherein the connection includes: a link to a primary cell (PCell); and a link to a secondary cell (SCell) (see claim 1, wireless device as a UE; further see Fig. 11A wireless decice #110 having dual/multi connectivity; see lines 57- 67 of col. 25 to col. 1- 37 of col. 26); and
	determining a failure of the link to the SCell (see claim 1; .. determining a beam failure associated with a secondary cell..);
	determining at least one condition for early transmission of an indication of the failure of the link to the SCell; and transmitting, to the cellular network, the indication, wherein the indication is transmitted outside of an opportunity for transmission of a link recovery message in response to the determination of the at least one condition (see claim 1;… determining that a beam failure recovery (BFR) procedure associated with the secondary cell is unsuccessful (i.e. condition); and sending, via a physical uplink control channel (PUCCH), at least one message (i.e. as an indication) comprising: at least one field associated with the at least one RS, and at least one measurement field comprising a first value that indicates the unsuccessful BFR procedure associated with the secondary cell; further refer to claim 4… wherein the PUCCH is associated with at least one of: a primary cell; or another secondary cell different from the secondary cell.); here Ali is teaches about transmit, to the cellular network, the indication, wherein the indication is transmitted prior to an opportunity for transmission of a link recovery message on a physical uplink control channel (PUCCH) in response to the determination of the at least one condition, wherein the indication is transmitted using a medium access control (MAC) control element (MAC CE) on a physical uplink shared channel (PUSCH); though Ali as discussed above sends message regarding indication associated with the at least one RS, and at least one measurement field comprising a first value that indicates the unsuccessful BFR procedure associated with the secondary cell on PUCCH but silent about indication is transmitted using MAC CE on PUSCH; however Timo teaches as per Fig. 3, and [0063] steps #310, 320, 330 and 340 about ..for example, the terminal device 120 may detect a beam failure on the SCell 102. At 320, the terminal device determines whether the beam failure is detected on the serving cell (e.g. the SCell 102). If the beam failure is detected on the serving cell, the process proceeds to block 330. At 330, the terminal device 120 generates an MAC CE, which is also called an SCell BFR MAC CE herein. The SCell BFR MAC CE comprises a field associated with the serving cell and the field associated with the serving cell is set to be a predefined value indicating the beam failure. It is to be noted that although the MAC CE described herein is called “SCell BFR MAC CE”, the SCell BFR MAC CE can be used to indicate the beam failure on the PCell 101, or on the SCell 102, or on both of the PCell 101 and SCell 102; further see [0092] about step 340…. The terminal device 120 may include the information of the selected candidate beam into the SCell BFR MAC CE and transmit, at 340, the SCell BFR MAC CE to the network device 110; now refer to [0091]… Alternatively or in addition, the information of the selected candidate beam may be transmitted using another MAC CE or an uplink control channel report (such as PUCCH or PUSCH beam .

Claim 2- 4, 22- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US Pat. No. 11039530 B2), hereafter Ali in view of Koskela et al. (US Pub. No. 2022/0061087 A1), hereafter Timo  and in further view of Xu et al. (US Pub. No. 2017/0290015 A1).

	Regarding claim 2, Ali in view of Timo states as per claim 1, but Ali is silent about wherein the at least one condition includes a detection of an uplink grant, wherein the indication of the failure of the link to the SCell is transmitted on resources allocated by the uplink grant; however Xu states in [0135] about… if the UE detects the radio link failure over the SCell, then the UE will select automatically the uplink transmission carrier of the PCell as the uplink transmission primary carrier, and transmit a D-SR or a CBRA; the UE transmits a radio link failure indicator in a PCell uplink grant (UL grant i.e. condition including uplink grant detected) allocated by the base station for the UE; and the base station configures the UE to release the uplink transmission resource of the SCell, or reconfigures the UE with an uplink transmission resource of the SCell. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xu with the teachings of Ali in view of Timo to make system more effective. Having a mechanism wherein the at least one condition includes a detection of an uplink grant, wherein the indication of the failure of the link to the SCell is transmitted on resources allocated by the uplink grant; greater way resources can be managed/utilized in the communication system to carry out reliable communication in the communication system.

	Regarding claim 3, Ali in view of Timo states as per claim 1, but Ali is silent about wherein the at least one condition includes that the UE is allocated resources by a configured grant, wherein the indication is transmitted on the resources allocated by the configured grant; however Xu states in [0135] about… if the UE detects the radio link failure over the SCell, then the UE will select automatically the uplink transmission carrier of the PCell as the uplink transmission primary carrier, and transmit a D-SR or a CBRA; the UE transmits a radio link failure indicator in a PCell uplink grant (UL grant i.e. condition includes that the UE is allocated resources by a configured grant) allocated by the base station for the UE; and the base station configures the UE to release the uplink transmission resource of the SCell, or reconfigures the UE with an uplink transmission resource of the SCell. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xu with the teachings of Ali in view of Timo to make system 

	Regarding claim 4, Ali in view of Timo states as per claim 3, wherein the at least one condition further includes that the resources allocated by the configured grant are before a next opportunity for transmission of a link recovery message; Xu states in [0135] about… if the UE detects the radio link failure over the SCell, then the UE will select automatically the uplink transmission carrier of the PCell as the uplink transmission primary carrier, and transmit a D-SR or a CBRA; the UE transmits a radio link failure indicator in a PCell uplink grant (UL grant i.e. condition includes that the UE is allocated resources by a configured grant) allocated by the base station for the UE; and the base station configures the UE to release the uplink transmission resource of the SCell, or reconfigures the UE with an uplink transmission resource of the SCell.

	Regarding claim 22, Ali in view of Timo states as per claim 21, but Ali is silent about wherein the at least one condition includes a detection of an uplink grant, wherein the indication of the failure of the link to the SCell is transmitted on resources allocated by the uplink grant; however Xu states in [0135] about… if the UE detects the radio link failure over the SCell, then the UE will select automatically the uplink transmission indicator in a PCell uplink grant (UL grant i.e. condition including uplink grant detected) allocated by the base station for the UE; and the base station configures the UE to release the uplink transmission resource of the SCell, or reconfigures the UE with an uplink transmission resource of the SCell. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xu with the teachings of Ali in view of Timo to make system more effective. Having a mechanism wherein the at least one condition includes a detection of an uplink grant, wherein the indication of the failure of the link to the SCell is transmitted on resources allocated by the uplink grant; greater way resources can be managed/utilized in the communication system to carry out reliable communication in the communication system.

	Regarding claim 23, Ali in view of Timo states as per claim 21, but Ali is silent about wherein the at least one condition includes that the UE is allocated resources by a configured grant, wherein the indication is transmitted on the resources allocated by the configured grant; however Xu states in [0135] about… if the UE detects the radio link failure over the SCell, then the UE will select automatically the uplink transmission carrier of the PCell as the uplink transmission primary carrier, and transmit a D-SR or a CBRA; the UE transmits a radio link failure indicator in a PCell uplink grant (UL grant i.e. condition includes that the UE is allocated resources by a configured grant) allocated by the base station for the UE; and the base station configures the UE to release the uplink transmission resource of the SCell, or reconfigures the UE with an 

	Regarding claim 24, Ali in view of Timo states as per claim 23, wherein the at least one condition further includes that the resources allocated by the configured grant are before a next opportunity for transmission of a link recovery message; Xu states in [0135] about… if the UE detects the radio link failure over the SCell, then the UE will select automatically the uplink transmission carrier of the PCell as the uplink transmission primary carrier, and transmit a D-SR or a CBRA; the UE transmits a radio link failure indicator in a PCell uplink grant (UL grant i.e. condition includes that the UE is allocated resources by a configured grant) allocated by the base station for the UE; and the base station configures the UE to release the uplink transmission resource of the SCell, or reconfigures the UE with an uplink transmission resource of the SCell.

Claim 5- 6, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US Pat. No. 11039530 B2), hereafter Ali in view of Koskela et al. (US Pub. No. hereafter Timo  and in further view of see information disclosure statement (IDS) filed on 2/9/2021; on page 2, #2 “Huawei et al. “Beam Failure Recovery for SCall" R1-1903977, 3GPP TSG RAN WG1 Meeting #96bis, Apri 8, 2019, ”; hereafter Huawei.

	Regarding claim 5, Ali in view of Timo states as per claim 1, but Ali is silent about wherein the at least one condition includes that the UE is configured for 2-step random access, wherein transmitting the indication includes transmitting a random access request; however Huawei states in Fig. 5 as step 3-1, 3-2. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huawei with the teachings of Ali in view of Timo to make system more standardized. Having a mechanism wherein the at least one condition includes that the UE is configured for 2-step random access, wherein transmitting the indication includes transmitting a random access request; greater way more standardized approach can be carried out in the communication system.

	Regarding claim 6, Ali in view of Timo and Huawei states as per claim 5, wherein the at least one condition further includes that resources for 2-step random access are before a next opportunity for transmission of a link recovery message; Huawei states in Fig. 5 as step 3-1, 3-2.

claim 25, Ali in view of Timo states as per claim 21, but Ali is silent about wherein the at least one condition includes that the UE is configured for 2-step random access, wherein transmitting the indication includes transmitting a random access request; however Huawei states in Fig. 5 as step 3-1, 3-2. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huawei with the teachings of Ali in view of Timo to make system more standardized. Having a mechanism wherein the at least one condition includes that the UE is configured for 2-step random access, wherein transmitting the indication includes transmitting a random access request; greater way more standardized approach can be carried out in the communication system.

Claims 7, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US Pat. No. 11039530 B2), hereafter Ali in view of Koskela et al. (US Pub. No. 2022/0061087 A1), hereafter Timo and in view of Xu et al. (US Pub. No. 2017/0290015 A1)   and in further view of Behravan et al. (US Pub. No. 2020/0281012 A1).

	Regarding claim 7, Ali in view of Timo states as per claim 1, but Ali is silent about wherein the at least one condition includes that the UE is allocated resources by a configured grant, wherein a second condition of the at least one condition includes that the periodicity of the configured grant is longer than a threshold, wherein the indication is not transmitted on the resources allocated by the configured grant in response to the second condition; however Xu states in [0135] about… if the UE detects indicator in a PCell uplink grant (UL grant i.e. condition includes that the UE is allocated resources by a configured grant) allocated by the base station for the UE; and the base station configures the UE to release the uplink transmission resource of the SCell, or reconfigures the UE with an uplink transmission resource of the SCell. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xu with the teachings of Ali in view of Timo to make system more effective. Having a mechanism wherein the at least one condition includes that the UE is allocated resources by a configured grant; greater way resources can be managed/utilized in the communication system to carry out reliable communication in the communication system. But Ali is still silent about wherein a second condition of the at least one condition includes that the periodicity of the configured grant is longer than a threshold, wherein the indication is not transmitted on the resources allocated by the configured grant in response to the second condition; though Ali states in claim 1; about sending, via a physical uplink control channel (PUCCH), at least one message (i.e. as an indication) comprising: at least one field associated with the at least one RS, and at least one measurement field comprising a first value that indicates the unsuccessful BFR procedure associated with the secondary cell; however Behravan states in [0007] regarding If the SR periodicity is below a certain threshold, which means that the UE can send it within acceptable delay, then the UE does not interrupt PUSCH transmission and sends SR in the next available SR periodicity is above that threshold, then the UE preempts the ongoing PUSCH transmission…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Behravan with the teachings of Ali in view of Timo and Xu to make system more reliable. Having a mechanism wherein a second condition of the at least one condition includes that the periodicity of the configured grant is longer than a threshold, wherein the indication is not transmitted on the resources allocated by the configured grant in response to the second condition; greater way resources can be managed/utilized in the communication system to carry out reliable communication in the communication system.

	Regarding claim 26, Ali in view of Timo states as per claim 21, but Ali is silent about wherein a first condition includes that the UE is allocated resources by a configured grant, wherein a second condition of the at least one condition includes that the periodicity of the configured grant is longer than a threshold, wherein the indication is not transmitted on the resources allocated by the configured grant in response to the second condition; however Xu states in [0135] about… if the UE detects the radio link failure over the SCell, then the UE will select automatically the uplink transmission carrier of the PCell as the uplink transmission primary carrier, and transmit a D-SR or a CBRA; the UE transmits a radio link failure indicator in a PCell uplink grant (UL grant i.e. condition includes that the UE is allocated resources by a configured grant) allocated by the base station for the UE; and the base station configures the UE to release the uplink transmission resource of the SCell, or reconfigures the UE with an periodicity is above that threshold, then the UE preempts the ongoing PUSCH transmission…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Behravan with the teachings of Ali in view of Timo and Xu to make system more reliable. Having a mechanism wherein a second condition of the at least one condition includes that the periodicity of the configured grant is longer than a threshold, wherein .

Claims 8, 10- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei;  see information disclosure statement (IDS) filed on 2/9/2021; on page 2, #2 “Huawei et al. “Beam Failure Recovery for SCall" R1-1903977, 3GPP TSG RAN WG1 Meeting #96bis, Apri 8, 2019, ”; hereafter Huawei in view of Koskela et al. (US Pub. No. 2022/0061087 A1), hereafter Timo.

	Regarding claim 8, Huawei states an apparatus comprising: a processor configured to cause a user equipment (UE) to: establish a connection with a secondary cell (SCell) of a cellular network; determine that the connection with the SCell has failed using a first beam (see Fig. 5; UE and section 1 and 2.2.3);
	transmit, to the cellular network, an indication of the link failure, wherein the indication of the link failure includes an indication of a suggested beam for further communications with the SCell (see Fig. 5 and section 2.2.3 UE indicating new beam information);
	receive, from the cellular network, a response to the indication of the link failure (see Fig. 5; step 4 and section 2.2.4);
	select a second beam for a first further communication with the SCell, wherein the second beam is the suggested beam; and perform the first further communication (see section 2.2.4… the new beam (i.e. suggested) identified by UE can be used for PDCCH transmission on SCell….). Here Huawei is teaches about transmit, to the cellular network, an indication of the link failure using a medium access control (MAC) control element (MAC CE) on a physical uplink shared channel (PUSCH); though Huawei as discussed above sends message regarding indication associated with the at least one RS, and at least one measurement field comprising a first value that indicates the unsuccessful BFR procedure associated with the secondary cell on PUCCH but silent about indication is transmitted using MAC CE on PUSCH; however Timo teaches as per Fig. 3, and [0063] steps #310, 320, 330 and 340 about ..for example, the terminal device 120 may detect a beam failure on the SCell 102. At 320, the terminal device determines whether the beam failure is detected on the serving cell (e.g. the SCell 102). If the beam failure is detected on the serving cell, the process proceeds to block 330. At 330, the terminal device 120 generates an MAC CE, which is also called an SCell BFR MAC CE herein. The SCell BFR MAC CE comprises a field associated with the serving cell and the field associated with the serving cell is set to be a predefined value indicating the beam failure. It is to be noted that although the MAC CE described herein is called “SCell BFR MAC CE”, the SCell BFR MAC CE can be used to indicate the beam failure on the PCell 101, or on the SCell 102, or on both of the PCell 101 and SCell 102; further see [0092] about step 340…. The terminal device 120 may include the information of the selected candidate beam into the SCell BFR MAC CE and transmit, at 340, the SCell BFR MAC CE to the network device 110; now refer to [0091]… Alternatively or in addition, the selected candidate beam may be transmitted using another MAC CE or an uplink control channel report (such as PUCCH or PUSCH beam reporting, candidate beam reporting). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Timo with the teachings of Ali to make system more effective. Having a wherein the indication is transmitted using a medium access control (MAC) control element (MAC CE) on a physical uplink shared channel (PUSCH); greater way reliable communication can be carried out in more effective way in the communication system.

	Regarding claim 10, Huawei in view of Timo teaches as per claim 8, wherein the second beam is used only for the SCell; Huawei see section 2.2.4… the new beam identified by UE can be used for PDCCH transmission on SCell..

	Regarding claim 11, Huawei in view of Timo teaches as per claim 8, wherein the second beam is used for all serving cells operating in a same band as the SCell; Huawei context with section 2.2.2 first paragraph; further see page 4 section 2.2.3; further see section 2. 2. 4 Fig. 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei;  see information disclosure statement (IDS) filed on 2/9/2021; on page 2, #2 “Huawei et al. “Beam Failure Recovery for SCall" R1-1903977, 3GPP TSG RAN WG1 Meeting #96bis, Apri 8, 2019, ”; hereafter Huawei in view of Koskela et al. (US Pub. No. hereafter Timo in view of Ryu et al. (US Pub. No. 2021/0068188 A1) (see Provisional App# 62891859 claims section) in further view of Nagaraja et al. (US Pub. No. 2018/0249453 A1).

	Regarding claim 9, Huawei in view of Timo teaches as per claim 8, wherein the processor is further configured to cause the UE to: further Huawei teaches about in section 2.2.4 about  the new beam (i.e. second) identified by UE can be used for PDCCH transmission on SCell….); but Huawei is silent about receive, from the cellular network, the indication of the selected beam, wherein the selected beam is a third beam different from the second beam; and use the third beam for a second further communication with the SCell, wherein the second further communication with the SCell is subsequent to the first further communication with the SCell; however Ryu states (referring provisional application claims) in claims 1- 2 about determining, by a user equipment (UE), a beam failure event associated with a failed beam associated with a secondary cell; transmitting, by the UE, a beam failure recovery request for the secondary cell; and transmitting or receiving, by the UE, a transmission to or from the secondary cell with a new beam (i.e. second beam) different than the failed beam…transmitting, by the UE, a medium access control (MAC) control element (CE) including information about the new beam (i.e. second beam) after transmitting the beam failure recovery request; now refer to claim 18.. wherein the UE is configured to operate in a dual connectivity mode with a primary base station and a secondary base station, and wherein the method further comprises: determining a second beam failure event associated with a second failed beam associated with a secondary cell group; with a new beam (i.e. third beam here) that is different from the failed second beam (i.e. second beam). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ryu with the teachings of Huawei in view of Timo to make system more effective. Having a mechanism wherein use the third beam for a second further communication with the SCell, wherein the second further communication with the SCell is subsequent to the first further communication with the SCell; greater way resources can be allocated/managed din the communication system. Here Ryu is silet about third beam indication is sent from cellular network; however Nagaraja teaches about base station transmits a NR-SS in a plurality of directions during a synchronization signal; see [0080]; now refer to [0081].. the quality of a selected beam 423 may deteriorate with respect to how signals transmitted by the base station 402 on the selected beam 423 are received at the UE 404. For example, when the base station 402 and the UE 404 are communicating through the selected beam 423, the selected beam 423 may become occluded or otherwise unsatisfactory such that the base station 402 and the UE 404 may benefit from communicating through another beam (i.e. third beam). Based on the NR-SS (e.g., transmitted during a synchronization signal i.e. as per base station indication), the UE 404 may determine a new beam 423 through which to communicate. For example, the UE 404 may determine that the third beam 423 (which is different from second beam) through which a NR-SS is communicated may be the best beam. It would have been obvious to one with ordinary skill, in the art before .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei;  see information disclosure statement (IDS) filed on 2/9/2021; on page 2, #2 “Huawei et al. “Beam Failure Recovery for SCall" R1-1903977, 3GPP TSG RAN WG1 Meeting #96bis, Apri 8, 2019, ”; hereafter Huawei in view of Koskela et al. (US Pub. No. 2022/0061087 A1), hereafter Timo in view of Tao et al. (US Pub. No. 2020/0228185 A1).

	Regarding claim 12, Huawei in view of Timo teaches as per claim 1, but Huawei silent about wherein the first further communication occurs at least K slots after receiving the response to the indication of the link failure; however Tao states in [0079] about .. the beam failure recovery response from the base station 160 may mark the point in time (i.e. K slots) when the mobile terminal 110 switches the communication over to new beam pair including the new downlink beam as new downlink (serving) beam.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tao with the teachings of Huawei in view of Timo to make system more .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei;  see information disclosure statement (IDS) filed on 2/9/2021; on page 2, #2 “Huawei et al. “Beam Failure Recovery for SCall" R1-1903977, 3GPP TSG RAN WG1 Meeting #96bis, Apri 8, 2019, ”; hereafter Huawei in view of Koskela et al. (US Pub. No. 2022/0061087 A1), hereafter Timo in view of Tao et al. (US Pub. No. 2020/0228185 A1) and in further view of Xu et al. (US Pub. No. 2021/0218457 A1).

	Regarding claim 13, Huawei in view of Timo and Tao teaches as per claim 12, but Huawei is silent about wherein K is based on an indication received from the network via radio resource control signaling; however Xu teaches in [0139] … The user equipment switches to the candidate beam based on the beam failure recovery request response.; further see [0151] about . generating a configuration for beam failure recovery operation of user equipment and containing the configuration in an RRC signaling to be provided to the user equipment (S71);…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xu with the teachings of Huawei in view of Timo and Tao to make system more standardized. Having a mechanism wherein K is based on an indication received from the network via radio resource control signaling; greater way standardized approach can be carried out in the communication system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei;  see information disclosure statement (IDS) filed on 2/9/2021; on page 2, #2 “Huawei et al. “Beam Failure Recovery for SCall" R1-1903977, 3GPP TSG RAN WG1 Meeting #96bis, Apri 8, 2019, ”; hereafter Huawei in view of Koskela et al. (US Pub. No. 2022/0061087 A1), hereafter Timo in view of Tao et al. (US Pub. No. 2020/0228185 A1) and in further view of Xue et al. (US Pub. No. 2020/0170065 A1).

	Regarding claim 14, Huawei in view of Timo and Tao teaches as per claim 12, but Huawei is silent about wherein K is based on a capability of the UE; however Xue in context with abstract and [0095] teaches in [0157] … the terminal may further report, to the base station, a capability of the terminal. For example, the terminal has one or more of the following capabilities: a capability of sending the communication failure recovery request across carriers (for example, when the first serving cell fails, the terminal uses the second serving cell to carry a communication failure recovery mechanism of the first serving cell), a capability of adding the communication failure recovery request to a PUSCH (for example, the terminal sends the communication failure recovery request on the PUSCH of the second serving cell), and a capability of detecting the communication failure recovery response on a PDSCH (for example, the terminal detects the communication failure recovery response on the PDSCH of the second serving cell). After the base station receives capability information reported by the terminal, the base station may send corresponding configuration information to the terminal, to instruct the terminal to use one or more of the capabilities. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xue with the teachings of Huawei in view of Timo and Tao to make system more standardized. Having a mechanism wherein K is based on a capability of the UE; greater way standardized approach can be carried out in the communication system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468